DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 29 January 2021 has been entered; claims 1-20 remain pending.  Applicant's election with traverse of Group II, Claims 4-20 in the reply filed on 29 January 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner stated that the restriction is directed to related processes, so the restriction is improper.  This is not found persuasive due to the provisions of MPEP 806.05(j), which allow for restriction of related processes.  In the instant case, claim 1 is directed to a method of making a construction, the steps of which do not overlap in scope with the steps of the methods for absorbing and immobilizing at least one organic chemical as recited in claims 4 and 16 of Group II.  These are not obvious variants, as one method makes an absorbent and claims 4 and 16 use the absorbent for a specific purpose which in no way limits the steps of making the absorbent or the absorbent made in claim 1.  These methods have a materially different design, mode of operation, and effect.  As discussed in the Restriction Requirement, these methods are classified separately due to their separate status in their respective arts. 
Applicant’s argument that prior search on parent case 15/732132 affects the outcome of the propriety of this restriction are not found persuasive, as the construction(s) elected in that application are not of the same inventive class as the inventions in this divisional case.  No methods of making the construction were searched for parent case 5/732132. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The Specification filed 16 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure that was not present in the Specification of parent Application 15/732132.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure of parent Specification 15/732132 is as follows: “said particles or beads with a swelling index of at least 1.5 with respect to the at least one fluid/liquid organic chemical associated therewith” (see, for example, paragraph [0033] of the instant application).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 5-15 and 17-20, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4 and 16, the limitations are rendered indefinite, as it is unclear what happens when the recited construction is deployed in an environment where a fluid or liquid organic chemical is not present, which appears to be permissible in the deploying step of claims 4 and 16.  All of the limitations pertaining to swelling, absorption, immobilization, and contact of a fluid/liquid organic chemical in the providing steps of claims 4 and 16 are recited as though the presence of the 
Regarding claim 19, “said liquid” renders the claim indefinite, as it is unclear whether this refers to “at least one liquid organic chemical” or to a different liquid. For the purposes of examination, the Examiner will consider “said liquid” as referring to “at least one liquid organic chemical.  
With respect to claims 5-15, 17, 18, and 20, they are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600), hereinafter referred to “Hozumi” in the rejections below.
With respect to claims 4, 7, 10, 16, 17, and 19, Hozumi discloses a method for absorbing and immobilizing oil (at least one fluid organic chemical is an oil (liquid)) from water (Column 21, lines 20-23), which comprises the following steps: providing a swellable oil-absorbent agent (“construction”) comprising a plurality of cross-linked polymer particles which are packed in a release container or textile bag, or attached or occluded in a fibrous substance substrate in the form of a woven or non-woven fabric (Column 14, lines 15-17; Column 24, lines 15-27; Column 31, lines 38-56; “particles or beads associated with and dispersed into contact with the fabric”), and deploying the swellable oil-absorbent agent (“construction”) into an environment in which oil is absorbed and is sealed (“immobilized”) in the swellable cross-linked polymer (Column 19, lines 37-51; Column 20, lines 7-20, 42-52, 63 through Column 21, line 19; “wherein the swellable water-insoluble polymer particles remain solid and swell when they absorb and immobilize a fluid organic chemical”).  
Hozumi does not disclose the recited swelling index but does teach that the cross-linked polymer particle exhibit rapid swelling at great capacity when they contact the oil; it is submitted that one of ordinary skill in the art would consider “swelling to great capacity” as including swelling at 1.5 times the original size of the polymer particles.  The Examiner further submits the limitations pertaining to the swelling index do not appear to be supported by Applicant’s Specification for all embodiments consistent with the independent claims, as discussed above.  Since the Examiner can find no support, it is additionally submitted that there does not appear to be any criticality associated with the recited swelling index beyond what would be obvious to 
Hozumi discloses that the amount of the cross-linked polymer (P) to be deposited on the hydrophobic porous substrate is desired to be such that this amount of the cross-linked polymer (P) is in the range of 10 to 500 parts by weight based on 100 parts by weight of the hydrophobic porous substrate (Column 33, lines 1-4), and therefore does not teach “at most 20 grams per square foot of the extended web, fabric, yarn, or foam member”; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

With respect to claim 5, Hozumi teaches that the polymer particle size from suspension polymerization ranges from 1 to 1000 microns (Column 24, lines 4-7), overlapping “400 microns or less”. 
Hozumi in view of Fadhel and the claims differ in that Hozumi does not teach the exact same proportions for the particle size as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the size range of the particles taught by Hozumi overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claims 8 and 11, Hozumi teaches that the at least one fluid organic chemical is an oil (liquid) (Column 21, lines 20-23).

With respect to claim 6, Hozumi discloses that the amount of the cross-linked polymer (P) to be deposited on the hydrophobic porous substrate is desired to be such that this amount of the cross-linked polymer (P) is in the range of 10 to 500 parts by weight based on 100 parts by weight of the hydrophobic porous substrate (Column 33, lines 1-4), and therefore does not teach “from one to seven grams per square foot of the extended web; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

With respect to claims 9 and 12, Hozumi teaches that the at least one fluid organic chemical is an oil (liquid) (Column 21, lines 20-23).

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claims 10-12 and 17 above, and further in view of Fadhel et al. (U.S. Patent Publication # 2007/0227977), hereinafter referred to as “Hozumi” and “Fadhel” in the rejection below.

Fadhel teaches polystyrene particles (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the polystyrene particles to the absorbent particles of Hozumi because Hozumi teaches that the disclosed absorbent of the invention can be used in combination with known oil absorbents (Column 24, lines 27-28), and because Fadhel teaches that oil is absorbed by, and agglomerates the particles to retain the oil (claim 12).  As a further note, the Examiner submits that the methacrylate monomer that makes up the majority of the polymer absorbent of Hozumi (Column 21, line 32 through Column 21, line 8) is at least structurally analogous to the methyl methacrylates disclosed in Paragraph [0035] of the Specification.  Lastly, the Examiner notes that Paragraph [0035] teaches many examples of suitable polymer to use for the absorbent; there does not appear to be any criticality or unexpected benefits associated with choice of the recited polymers, which encompass a commercially available product, as described in the Examples. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claim 16 above, and further in view of Larson et al. (U.S. Patent # 4302337), hereinafter referred to as “Hozumi” and “Larson” in the rejection below.
With respect to claim 20, Hozumi discloses that the absorbent particles can be made via emulsion or suspension polymerization (Column 23, line 52 through Column 24, line 14), but does not specifically teach that the polymer is a latex.
Larson teaches a polymer latex particles (Abstract; Claim 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to add the latex-coated particles of Larson to the to the absorbent particles of .

Claims 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over For et al. (U.S. Patent Publication # 2007/0048876), hereinafter referred to “Flor” in the rejections below.
With respect to claims 4-19, Flor teaches a method of absorbing and immobilizing oil (“fluid organic chemical” which is also a “liquid organic chemical”), comprising the steps of providing an organic substance absorbent (construction) which absorbs diesel fuel, gasoline, or oil (“fluid/liquid organic chemicals”) through absorption (Paragraphs [0010, 0017]), the construction including an encapsulating non-woven propylene fabric (Paragraph [0021]) with a plurality of enclosed particles 30 of lightly cross-linked polyalkylstyrene (cross-linked polymer of a styrene or a substituted styrene) imbibing (co-)polymeric material commercially available as Imbiber Beads® having a diameter of 125-400 microns “400 microns or less” (Paragraph [0020]) which absorb the fuel, gasoline, or oil (liquid organic chemical) while remaining solid (Paragraphs [0010, 0021]; see Figs. 1-9); and deploying the organic substance absorbent (construction) in a basin of water (an environment) where the diesel fuel, gasoline, or oil (liquid organic chemical) is present for absorption so as to provide for contact of the plurality of particles 30 of lightly cross-linked polyalkylstyrene imbibing (co-)polymeric material such that absorption and immobilization of the fuel, gasoline, or oil (liquid organic chemical) occurs (see Figs 1-8; Paragraph [0010]).  
For does not teach “at most 20 grams per square foot of the extended web, fabric, yarn, or foam member” or “from one to seven grams per square foot of the non-woven encapsulating fabric; however, there is no evidence indicating such proportions are critical. Where the general conditions of a claim are disclosed in the prior art (there is an inherent amount of Imbiber beads In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Flor is silent with respect to swelling of the particles/beads and the recited swelling index; however, the cross-linked polyalkylstyrene imbibing (co-)polymeric material commercially available as Imbiber Beads® appear to be the same beads used in all three Examples in the Specification (see Paragraphs [0066-0070]).  Additionally, the beads disclosed by Flor are consistent with dependent claims 13-15 and 19; therefore, these limitations are considered to be met by the Examiner. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (U.S. Patent # 5374600) as applied to claim 16 above, and further in view of Larson et al. (U.S. Patent # 4302337), hereinafter referred to as “Hozumi” and “Larson” in the rejection below.
With respect to claim 20, Hozumi discloses that the absorbent particles can be made via emulsion or suspension polymerization (Column 23, line 52 through Column 24, line 14), but does not specifically teach that the polymer is a latex.
Larson teaches a polymer latex particles (Abstract; Claim 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to add the latex-coated particles of Larson to the to the absorbent particles of Hozumi because Hozumi teaches that the disclosed absorbent of the invention can be used in combination with known oil absorbents (Column 24, lines 27-28), and because Larson teaches that the latex particles are oil-swellable, cross-linked polymer particles that absorb oil (Abstract; Claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12 February 2021